El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Presentada para su inscripción en el Registro de la Pro-piedad de Guayama, escritura de constitución de servidumbre otorgada por Lucía Llera y Vázquez, viuda de Gaudier, a favor de la corporación “Cayey Sugar Compíany,” ante el Notario Vicente Ferrer Rodríguez Ortiz a 3 de noviembre de *220.1911, el registrador denegó diclia inscripción por medio de nota que textualmente dice así:
“Denegada la inscripción del documento que precede por facul-tarse a la corporación bCayey Sugar Company’ por la Doña Lucía Llera el utilizar la servidumbre que constituye, para uso público y beneficio del procomún y siendo esta última facultad privativa del Consejo Ejecutivo que sólo puede conceder esa clase de franquicia, se toma anotación preventiva de esa denegación por término de 120 días de acuerdo con la ley de Io. de marzo de^l902, al folio trece del tomo cinco de Cayey, finca No. 204, anotación letra A. Guayama, julio catorce de mil novecientos quince. El registrador, Rafael Ti-rado Verrier.”
Contra esa nota interpuso la “Cayey Sugar Company” recurso gubernativo para ante esta Corte Suprema.
En la expresada escritura Lucía Llera y Vázquez consti-tuye una servidumbre de paso voluntaria, y de carácter con-tinuo sobre una finca de su propiedad cuya descripción liace, a favor de la corporación “Cayey Sugar Company” o quien la suceda en derechos, autorizándola desde luego para que pueda proceder a la instalación de una vía férrea fija por donde pase mediante el uso de locomotora y vagones nece-sarios, todos los productos agrícolas y demás materiales que sean necesarios para la buena marcha y desarrollo de la fac-toría ; se describe la extensión del terreno que ha de soportar la servidumbre; se autoriza a la corporación cesionaria para hacer todas las obras de instalación y mantenimiento de la vía en buen estado, emplazar puentes, empalizadas, portones, y todo lo demás análogo; y se señala como plazo para la duración de la servidumbre el término de 20 años durante los cuales la eedente no cobrará nada por el derecho cedido, pero transcurrido ese plazo, si la corporación-cesionaria o su sucesora en derecho “quisiere seguir utilizando la servi-dumbre para ella o para uso público y en beneficio del pro-común, podrá hacerlo por tiempo indefinido, pagando en tal caso a la eedente $4 mensuales por cada cuerda de longitud ocupada por la vía.
*221Tales son las condiciones que regulan el derecho de servi-dumbre constituido por Lucía Llera a favor de ‘ ‘ Cayey Sugar Company” y no vemos que con ellas se desconozca la facultad que la sección 32 de la Ley Orgánica de Puerto Eico otorga al Consejo Ejecutivo al disponer que toda concesión de fran-quicias, derechos y privilegios o concesión de carácter público d cuasi-público será otorgada por el Consejo Ejecutivo con la aprobación del G-obernador.
Lucía Llera, en legítimo ejercicio del derecho de propie-dad que la asiste sobre un predio de terreno, constituye sobre éste una servidumbre gratuita, de paso por término de 20 años a favor de la “Cayey Sugar Company” para que ésta pueda proceder a la instalación de una vía férrea para el transporte de productos agrícolas- y materiales de la factoría, con facultad de seguir utilizando dicha servidumbre para ella o para uso público y en beneficio del procomún por tiempo indefinido después de transcurrido aquel término, mediante el pago de $4 al mes por cada cuerda de longitud ocupada por la vía. La servidumbre de que se trata se refiere al derecho de establecer la vía sobre terreno de la propiedad de Lucía Llera y Vázquez para beneficio y servicio exclusivo de .la “Cayey Sugar Company” por término de veinte años y para uso público y beneficio del procomún después de trans-currido dicho término, pero ello no impide que cuando fuere necesaria bajo cualquier concepto la intervención del Con-sejo Ejecutivo otorgue éste la necesaria concesión, con la ventaja de que al otorgarla no habrá necesidad de que la propietaria Lucía Llera, voluntariamente o mediante expro-piación forzosa, constituya a favor de ““Cayey Sugar Company” la servidumbre que ya hoy reconoce.
Por las razones expuestas es de revocarse la nota recu-rrida y ordenarse la inscripción denegada.

Revocada la ñola rectorrida ordenándose se haga la inscripción denegada.

*222Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.